Preston, J.,
dissenting. In the suit of DicJcson 8f Co. against Morgan, the plaintiffs cited Melville through his agent, Camp, who answered interrogatories as the agent of Melville.
This court were of opinion, that it was not proved that Camp had power to answer the interrogatories for Melville, or to be cited to defend him in court, reserving, however, to the plaintiffs the right of further proceedings, to show that Melville was liable.
The plaintiff’s have since discovered a power of attorney from Melville to Camp, and rely upon it as sufficient td bind the former, by the answers of Camp.
It is a general power of attorney, and, as to appearances in court, contains the following clauses : “granting unto my said attorney full power and authority for me, the said constituent in my name, and for my use and behalf, to ask, demand, sue for, and by all lawful means to recover and receipt of and from all and every person or persons whatsoever, for all such sum or sums of money.” These clauses give power to the attorney to prosecute suits.
The district court was of opinion, that the instrument did not give him power to acknowledge a debt, which must he a special power, and that his answers, as garnishee, might have that effect; and, indeed, that effect of his answers is sought in this suit.
The power authorizes the attorney to sign notes and bills, which certainly are the acknowledgement of debts.. Immediately afterwards, power is given to appear before all judges and justices of the peace, in any court or courts, there to do, say, and prosecute, as occasion shall be or require, also to compromise, compound and agree to arbitration. The principal, in the beginning of the power, authorized his attorney, by a redundancy of language, to appear as plaintiff *492and prosecute. These last clauses, after giving power to acknowledge debts, appear sufficiently broad to authorize his appearance to defend suits, and to appear for other purposes in courts, and would be surplussage, if they had not that effect. It is a well settled rule of construction, to give effect to all the clauses of an instrument, rather than to regard them as useless.
I think, therefore, the letters of attorney produced, gave power to Camp to acknowledge debts, and to appear in court to defend as well as prosecute suits, and for all other purposes.
The objection, that he might greatly injure his constituent by negligence or abuse of his power, should have been considered when it was given, and moreover, if the abuse amounted to fraud, the courts could relieve him from its effects.
The answers of Camp set up claims of his principal against, the assets of Morgan in his hands, and there must necessarily be a contest between the parties, as to preferences claimed by them, on the funds or assets attached.
These controversies, the district court has not tried, and this court could not, until he should have rendered judgment upon them, after evidence and hearing the parties.
I think the judgment of the district court should be reversed, and the case remanded for further proceedings according to law; the appellee to pay the costs of appeal.